Citation Nr: 0104246	
Decision Date: 02/12/01    Archive Date: 02/20/01

DOCKET NO.  98-04 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased evaluation for bronchial asthma 
with psychophysiological pulmonary reaction, currently rated 
as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel

INTRODUCTION

The veteran served on active duty from August 1946 to August 
1949 and from September 1949 to June 1961.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal of a 
July 1997 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  
The veteran testified at a personal hearing before the 
undersigned sitting at the RO in October 2000, and the case 
was thereafter forwarded to the Board.


REMAND

The Board notes that during the pendency of the appellant's 
appeal but after the RO's most recent consideration of the 
case, the Veterans Claims Assistance of Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The veteran testified at his October 2000 hearing that he had 
received VA treatment for his service-connected disability 
since the most recent VA examination in September 1996; 
records of this recent treatment have not been associated 
with the claims file.  He also testified that his service-
connected respiratory had increased in severity since the 
September 1996 examination.  The Board also notes that the 
veteran raised the issue of entitlement to service connection 
for additional lung disability at the October 2000 hearing.

Based on the above, the Board finds that additional 
development is required.  Accordingly, the case is REMANDED 
to the RO for the following actions:

1.  The veteran should be requested 
to provide the names, addresses and 
approximate dates of treatment for 
any health care providers, including 
VA, who may possess additional 
records pertinent to his pending 
claims.  After obtaining any 
necessary authorization from the 
veteran, the RO should attempt to 
obtain, and associate with the file, 
all records noted by the veteran 
that are not currently on file, to 
include any records of pertinent 
treatment or evaluation at the New 
Orleans VA Medical Center.

2.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran and his 
representative of this and request 
them to provide copies of the 
outstanding medical records.

3.  The veteran should then be 
provided a VA examination by a 
physician with appropriate expertise 
to determine the current severity of 
his service-connected bronchial 
asthma and the nature, extent and 
etiology of any other currently 
present pulmonary disorders.  The 
claims files, including a copy of 
this REMAND, must be made available 
to and reviewed by the examiner.  
Any necessary tests or studies, to 
include pulmonary function studies 
required for rating purposes, should 
be conducted, and all findings 
should be reported in detail.  The 
examiner should describe all 
symptomatology due to the veteran's 
service-connected disability.  If 
the veteran is found to have any 
pulmonary disorder other than 
bronchial asthma, the examiner 
should provide an opinion with 
respect to each such disorder as to 
whether it is at least as likely as 
not that the disorder was caused or 
chronically worsened by the 
veteran's bronchial asthma with 
psychophysiologic pulmonary 
reaction.  To the extent possible 
the manifestations of service 
connected disability should be 
distinguished from those of non 
service-connected disability.  The 
rationale for each opinion expressed 
should also be provided.

4.  The veteran should also be 
provided a VA examination by a 
psychiatrist for the purpose of 
determining the current degree of 
severity of the veteran's 
psychophysiologic pulmonary 
reaction.  The claims files, 
including a copy of this REMAND, 
must be made available to and 
reviewed by the examiner.  Any 
necessary tests or studies should be 
conducted, and all findings should 
be reported in detail.  The examiner 
should describe all symptomatology 
due to the veteran's service-
connected psychiatric disability.  
The rationale for each opinion 
expressed should also be provided.

5.  Thereafter, the RO should 
undertake any other action required 
to comply with the notice and duty 
to assist provisions of the VCAA and 
should then adjudicate the claim for 
service connection for additional 
pulmonary disability, to include 
emphysema, and readjudicate the 
issue on appeal.

5.  If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction, or if a timely notice 
of disagreement is received with 
respect to any other matter, the 
veteran and his representative 
should be provided a supplemental 
statement of the case on all issues 
in appellate status and afforded an 
appropriate opportunity to respond.  
The veteran should also be informed 
of the requirements to perfect an 
appeal with respect to any new issue 
addressed in the supplemental 
statement of the case.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  All 
issues properly in appellate status should be returned to the 
Board at the same time.  By this REMAND the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the veteran until he is otherwise notified by the 
RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 



(1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




